Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent claims filed by applicants on 08/25/20. 
Claims 1-2, 12-13 and 19 are amended
Claims 3-4 and 14-15 are cancelled
Claims 21-23 are added
Claims 1-2, 5-13, and 16-23 are pending

Note:
1. Applicants have amended the independent claims to include the terms “dynamic object model”. However, the specification does not explicitly show a dynamic object model. The only model shown is the 3D model, so it is reasonably understood that applicants claim terms “dynamic object model” is the same as the 3D model which is modified according to demand (see [0041] of the specification).
2. It should be noted that applicants’ claims are still broad and missing important details that explain how the image data and status data collected is being used to build the 3D model and then how they are converting collected image data and status data to estimate risk factor of failure and then use this information to predict future risk factors so that they can create a maintenance schedule. 

Applicants may help promote compact prosecution and overcome the current rejections, by including details from the specification into the claim, applicants can help explain the claim better to one of ordinary skill in the art. Here are some paragraph suggestions from the originally submitted specification – [0024], [0028], and [0031]. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Additionally, applicants are encouraged to include “by the computer”, “by the processor”, or any such terms that are supported by the specification in each limitation of the claims, so that it is clear the steps are not being performed in the human mind. Applicants are welcome to call the examiner to discuss the case further. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-13, and 16-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-2, 5-11 and 21 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 19-20 and 23 is/are directed to a system which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 12-13, 16-18 and 22 is/are directed to a computer program product which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “collecting information including image data and status data for a plurality of objects of interest; building a three-dimensional image for each object; estimating a risk factor of failure for each object by analyzing the information and the three-dimensional image of the object to compare with temporal representations of known characteristics of the same object and a reference object description; predicting a future risk factor based on a propagation of faults in the image data and the status data for an object of the plurality of objects; and creating a maintenance schedule based on the risk factor of failure for each object and the future risk factor, objects with a highest risk factor of failure and a highest future risk factor being prioritized for maintenance in the maintenance schedule over objects with a lower risk factor of failure and a lower future risk factor” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to creating a maintenance schedule based on a risk of failure. Creating a maintenance schedule based on a risk of failure for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 12 and 19 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A computer program product for maintenance prioritization, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: A maintenance prioritization system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: via vehicle-mounted sensors, by using a dynamic object model; wherein one or more network interfaces pass data from/to the vehicle-mounted sensors to/from computers; and wherein one or more databases in the computer system store-the dynamic object model of a physical system, the dynamic object model receiving, real-time information through the interfaces from the sensors” applicants originally submitted specification shows the above limitations at least in [0060], [0069], [0073]-[0076], however, the computer components discussed above amount to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 
As a result, claims 1, 12 and 19 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2, 5-11, 16-18, and 21-23 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 2 recite “further comprising optimizing a prioritization of the maintenance schedule for the plurality of objects based on the risk factor of failure, wherein the dynamic model uses the real-time information to determine changes in status of the physical systems”. As a result, Examiner asserts that dependent claims, such as dependent claims 2, 5-11, 16-18, and 21-23 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A computer program product for maintenance prioritization, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: A maintenance prioritization system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: via vehicle-mounted sensors, by using a dynamic object model; wherein one or more network interfaces pass data from/to the vehicle-mounted sensors to/from computers; and wherein one or more databases in the computer system store-the dynamic object model of a physical system, the dynamic object model receiving, real-time information through the interfaces from the sensors” applicants originally submitted specification shows the above limitations at least in [0060], [0069], [0073]-[0076], however, the computer components discussed above are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in [0060], [0069], [0073]-[0076]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 12 and 19 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2, 5-11, 16-18, and 21-23 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 12 and 19. As a result, Examiner asserts that dependent claims, such as dependent claims 2, 5-11, 16-18, and 21-23 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
		
			
		
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 5-13, and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalameda; Joseph N. et al. (US 2017/0052150), further in view of Newcombe; Richard et al. (US 2012/0194644) and Cormier; Michael N. et al. (US 2013/0304532).

As per claims 1, 12 and 19: 
Zalameda shows:
A computer-implemented maintenance prioritization method ([0009]-[0014]), the method comprising:
A computer program product for maintenance prioritization ([0009]-[0014]), the computer program product comprising a computer-readable storage medium having program instructions embodied therewith ([0009]), the program instructions executable by a computer to cause the computer to perform:
A maintenance prioritization system ([0009]-[0014]), said system comprising: 
a processor ([0010]); and
a memory ([0010]), the memory storing instructions to cause the processor to perform:
Regarding the claim limitation:
collecting, via vehicle mounted sensors, information including image data (Zalameda does not explicitly show “vehicle mounted sensors”). Zalameda shows:
collecting information including image data ([0023]: where the reference Zalameda shows camera and image data) and status data (applicants specification shows status data in [0018] as electromagnetic, temperature, thermal, chemical, level surface topography, and ultrasonic sensors or a combination thereof. In light of this description, reference Zalameda shows thermal in [0019], [0023], [0033]-[0035], ultrasonic in [0038], [0051] and electromagnetic in [0026]-[0027]), for a plurality of objects of interest ([0010]-[0013]). 
Newcombe shows “vehicle mounted sensors” ([0039]: sensor is sized and shaped to be incorporated or mounted on a vehicle, toy or other movable apparatus). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Newcombe (where Newcombe shows the mobile depth map camera [0006]) in the system of Zalameda (where Zalameda shows providing a series of useful images with optimal defect contrast varying with image depth [0039]), in order to provide for a system that allows camera localization using depth maps for robotics, immersive gaming, augmented reality and other applications.  In an embodiment a mobile depth camera is tracked in an environment at the same time as a 3D model of the environment is formed using the sensed depth data.  In an embodiment, when camera tracking fails, this is detected and the camera is relocalized either by using previously gathered keyframes or in other ways.  In an embodiment, loop closures are detected in which the mobile camera revisits a location, by comparing features of a current depth map with the 3D model in real time.  In embodiments the detected loop closures are used to improve the consistency and accuracy of the 3D model of the environment as taught by Reference Newcombe (see at least in [0039]) so that the process of risk prediction of Zalameda can be made more efficient and effective.
Regarding the claim limitation below:
“building a three-dimensional image for each object by using a dynamic object model; and”
This limitation is addressed below using a secondary reference. 
Further Zalameda shows:
estimating a risk factor of failure for each object by analyzing the information and the three-dimensional image of the object to compare with temporal representations of known characteristics of the same object and a reference object description ([0023]: shows use of a failure prediction model, Fig. 3).
Zalameda in view of Newcombe shows:
Regarding the claim limitation below:
“building a three-dimensional image for each object by using a dynamic object model; and” 
“temporal representations of known characteristics of the same object” (regarding this limitation it should be noted that the specification does not really describe or discuss the claim limitation, except mentioning it twice in [0019] and [0028]).
Zalameda is silent about the dimensions of the image that is captured all through its’ disclosure, for example in [0023]. 
However, Newcombe shows the above limitations “building a three-dimensional image for each object by using a dynamic object model;” at least in [0006], [0046]-[0052].
Newcombe also shows “temporal representations of known characteristics of the same object” ([0028]: which shows images captured by the mobile depth camera 102 are used to form and build up the dense 3D model of the environment as the person moves about the room. The real-time camera tracking system 112 may track the position of the camera in relation to the 3D model or map of the environment 110. [0030]: where the mobile environment sensor 300 comprises a depth camera 302 which is arranged to capture sequences of depth images of a scene.  Each depth image or depth map frame 314 comprises a two dimensional image in which each image element comprises a depth value such as a length or distance from the camera to an object in the captured scene which gave rise to that image element. This depth value may be an absolute value provided in specified units of measurement such as meters, or centimeters or may be a relative depth value. [0046]: The server has relatively high processing power, and performs the computationally complex tasks of the real-time tracker 316 and/or the dense 3D model formation system 324.  The server can return a rendered image of the dense reconstruction per-frame to provide an interactive experience to the user, and also return the final dense 3D reconstruction on completion of the model. [0047]: the mobile environment sensor may have captured depth and/or color video images identified as being at the start and the end of a loop but the camera position and orientation calculated for each of those images may not be consistent.  Once these errors are identified they may be reduced so improving the accuracy and consistency of the 3D model or map of the environment.
Reference Newcombe and Reference Zalameda are analogous prior art to the claimed invention because both primary reference and secondary reference perform capturing image data and creating a model.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Newcombe (where Newcombe shows the mobile depth map camera [0006]) in the system of Zalameda (where Zalameda shows providing a series of useful images with optimal defect contrast varying with image depth [0039]), in order to provide for a system that allows camera localization using depth maps for robotics, immersive gaming, augmented reality and other applications.  In an embodiment a mobile depth camera is tracked in an environment at the same time as a 3D model of the environment is formed using the sensed depth data.  In an embodiment, when camera tracking fails, this is detected and the camera is relocalized either by using previously gathered keyframes or in other ways.  In an embodiment, loop closures are detected in which the mobile camera revisits a location, by comparing features of a current depth map with the 3D model in real time.  In embodiments the detected loop closures are used to improve the consistency and accuracy of the 3D model of the environment as taught by Reference Newcombe (see at least in [0039]) so that the process of risk prediction of Zalameda can be made more efficient and effective.
Reference Zalameda, Newcombe, and Cromier:
Regarding the claim limitations below:
further comprising predicting a future risk factor based on a propagation of faults in the image data and the status data for an object of the plurality of objects (Zalameda: [0023]: shows use of a failure prediction model, Fig. 3);
Regarding the claim limitations below:
“and creating a maintenance schedule based on the risk factor of failure for each object and further comprising predicting a future risk factor based on a propagation of faults in the image data and the status data for an object of the plurality of objects.”
Zalameda shows “further comprising predicting a future risk factor based on a propagation of faults in the image data and the status data for an object of the plurality of objects” in:
[0010]: Damage progression can be closely tracked and recorded in memory of the programmable monitoring device, i.e., any computer or computer programmed to execute the disclosed methodology and having a processor, sufficient memory, and image processing instructions as set forth herein.  Over time, the recorded damage progressions can be fed into a failure model and used in real time, e.g., by a maintenance system aboard an aircraft, watercraft, spacecraft, land-based craft, or other top-level mobile or stationary system to predict where and when similar failures may develop, thereby prompting corrective or preventative action with sufficient lead time. 
[0023]: Using a failure prediction model 42 informed via the acoustic, load, and image data collected via the respective acoustic emission sensors 22, load sensors 17, and cameras 30 as set forth below with reference to FIGS. 2A-5B, the maintenance system 40 may be optionally programmed to generate real-time alerts or execute other possible control actions when a particular damage acoustic and thermal profile is detected for a given applied load as experienced during actual operation of the aircraft 10.
[0033] FIG. 5A depicts the first surface 21 at about 97.3% of its useful life.  FIG. 5B depicting the second surface 23 at about 99.9% of its useful life without thermal data…… time-synchronized images of the clusters 27 or areas of damage progression used with collected image data as part of the method 50 to accurately predict the time of ultimate failure of the composite structure 11, with failure most likely to occur in areas in which the clusters 27 appear in close conjunction with any validating thermal or visible spectrum imagery confirming the damage progression. Also, see [0046].
Zalameda and Newcombe do not show “maintenance schedule”. However, Cromier shows “maintenance schedule” at least in [0028].
Reference Cromier and Reference Zalameda are analogous prior art to the claimed invention because both primary reference and secondary reference perform system analysis to prevent failure.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cromier (where Cromier shows risk of failure and maintenance schedules in cloud computing environment [0034]) in the system of Zalameda (where Zalameda shows wireless or wired communication [0028]), in order to provide for a system that allows use of secure data sharing, as taught by Reference Cromier (see at least in abstract) so that the process of risk prediction of Zalameda can be made more efficient and effective.
Reference Zalameda shows:
wherein one or more network interfaces pass data from/to the vehicle-mounted sensors to/from computers (Zalameda: Fig. 2A, 2B, [0023]: [0023] The present disclosure also pertains to the prediction of location/position and time of failure in the loaded composite structure 11, with possible real-time applications of the collected test data as set forth herein.  For instance, load sensors 17 and acoustic emission sensors 22 as shown in FIGS. 2A-2B may be positioned with respect to, embedded in, and/or connected to the composite structure 11 of FIG. 1, e.g., as thin-film microsensors or transducers, to continuously measure the applied load and transmit the load profile signal (arrow L.sub.P) corresponding to the applied load, as well as to transmit the acoustic emission signals (arrow S.sub.A), to a maintenance system 40 or other computer device positioned in an accessible location in the aircraft 10.  Using a failure prediction model 42 informed via the acoustic, load, and image data collected via the respective acoustic emission sensors 22, load sensors 17, and cameras 30 as set forth below with reference to FIGS. 2A-5B, the maintenance system 40 may be optionally programmed to generate real-time alerts or execute other possible control actions when a particular damage acoustic and thermal profile is detected for a given applied load as experienced during actual operation of the aircraft 10); and 
wherein one or more databases in the computer system store-the dynamic object model of a physical system, the dynamic object model receiving, real-time information through the interfaces from the sensors (Zalameda: [0010]: Damage progression can be closely tracked and recorded in memory of the programmable monitoring device, i.e., any computer or computer programmed to execute the disclosed methodology and having a processor, sufficient memory, and image processing instructions as set forth herein.  Over time, the recorded damage progressions can be fed into a failure model and used in real time, e.g., by a maintenance system aboard an aircraft, watercraft, spacecraft, land-based craft, or other top-level mobile or stationary system to predict where and when similar failures may develop, thereby prompting corrective or preventative action with sufficient lead time).


As per claims 2 and 13: Zalameda shows:
further comprising optimizing a prioritization of the maintenance schedule for the plurality of objects based on the risk factor of failure ([0050]-[0051]).
wherein the dynamic model uses the real-time information to determine changes in status of the physical systems (Zalameda: Fig. 2A, 2B, [0023]: [0023] The present disclosure also pertains to the prediction of location/position and time of failure in the loaded composite structure 11, with possible real-time applications of the collected test data as set forth herein.  For instance, load sensors 17 and acoustic emission sensors 22 as shown in FIGS. 2A-2B may be positioned with respect to, embedded in, and/or connected to the composite structure 11 of FIG. 1, e.g., as thin-film microsensors or transducers, to continuously measure the applied load and transmit the load profile signal (arrow L.sub.P) corresponding to the applied load, as well as to transmit the acoustic emission signals (arrow S.sub.A), to a maintenance system 40 or other computer device positioned in an accessible location in the aircraft 10.  Using a failure prediction model 42 informed via the acoustic, load, and image data collected via the respective acoustic emission sensors 22, load sensors 17, and cameras 30 as set forth below with reference to FIGS. 2A-5B, the maintenance system 40 may be optionally programmed to generate real-time alerts or execute other possible control actions when a particular damage acoustic and thermal profile is detected for a given applied load as experienced during actual operation of the aircraft 10).

As per claims 5 and 16: Zalameda shows:
wherein the image data represents visual data in at least one of a visible spectrum, an infrared spectrum ([0026]), and an ultraviolet spectrum ([0026]) of the plurality of objects of interest ([0026]).

As per claims 6 and 17: Zalameda shows:
wherein the status data comprises at least one of electromagnetic data, thermal data, chemical data, surface topography data, and ultrasonic data for each of the plurality of objects (reference Zalameda shows thermal in [0019], [0023], [0033]-[0035], ultrasonic in [0038], [0051] and electromagnetic in [0026]-[0027]).

As per claims 7 and 18: Zalameda shows:
wherein the known characteristics include data for a similar object exposed to a similar environment ([0023]: shows use of a failure prediction model, Fig. 3), and
wherein the reference object description includes data of a virgin object ([0027]-[0029]).

As per claim 8:
Regarding the claim limitation below:
“wherein the optimized maintenance schedule is dynamically updated for access via a mobile device”
Zalameda shows:
wherein the optimized maintenance schedule is dynamically updated for access ([0023]). However, Zalameda does not show “via a mobile device”. Newcombe shows the above limitation at least in [0098]: here mobile telephones, PDAS, etc. read on the claim limitation above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Newcombe (where Newcombe shows the mobile depth map camera [0006]) in the system of Zalameda (where Zalameda shows providing a series of useful images with optimal defect contrast varying with image depth [0039]), in order to provide for a system that allows camera localization using depth maps for robotics, immersive gaming, augmented reality and other applications.  In an embodiment a mobile depth camera is tracked in an environment at the same time as a 3D model of the environment is formed using the sensed depth data.  In an embodiment, when camera tracking fails, this is detected and the camera is relocalized either by using previously gathered keyframes or in other ways.  In an embodiment, loop closures are detected in which the mobile camera revisits a location, by comparing features of a current depth map with the 3D model in real time.  In embodiments the detected loop closures are used to improve the consistency and accuracy of the 3D model of the environment as taught by Reference Newcombe (see at least in [0039]) so that the process of risk prediction of Zalameda can be made more efficient and effective.

As per claim 9: Zalameda shows:
wherein the predicting bases the future risk factor on a plurality of conditions of the object at different times compared with an expected stress value, a decay rate, and expected lifetime ([0033]: useful life) of the object to determine a propagation of the conditions over the different times to predict the future risk factor.

As per claim 10: 
wherein the maintenance schedule includes a description of a rationale of the risk factor of failure including an area of the object that requires maintenance (addressed below with new reference).

As per claims 11 and 20: 
embodied in a cloud-computing environment (addressed below with new reference).
	It should be noted that prior art Zalameda in view of Newcombe does not explicitly show “cloud computing environment” and “maintenance schedule” in the claims above (claims 10, 11 and 20). However, Cromier shows the above limitations at least in:
“maintenance schedule” ((0028]: maintenance schedule, [0041]: which shows looking at the systems manufacturers service updates, included expanded time frame to see when the last service was performed at a particular location, updating master service list based on recent queries. Further, in [0042]: Cromier shows “conveying the substance of the described work to others.”
“cloud computing environment” ([0025]-[0026]).
Reference Cromier and Reference Zalameda are analogous prior art to the claimed invention because both primary reference and secondary reference perform system analysis to prevent failure.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cromier (where Cromier shows risk of failure and maintenance schedules in cloud computing environment [0034]) in the system of Zalameda (where Zalameda shows wireless or wired communication [0028]), in order to provide for a system that allows use of secure data sharing, as taught by Reference Cromier (see at least in abstract) so that the process of risk prediction of Zalameda can be made more efficient and effective.

Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 8-9 of applicants remarks that the amended claims overcome previously made rejection under 35 U.S.C. 101 (see applicants remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
As discussed in the 101 rejection above, applicants’ amended claims still recite an abstract idea of creating a maintenance schedule based on a risk of failure. It may help applicants overcome the 101 rejection if applicants are able to further show details of implementation and use of the schedule, similar to some of the examples applicants have cited in the specification such as in [0029]-[0031], [0055]-[0059] and [0067]-[0069]. Applicants are welcome to call the examiner to set up an interview to discuss further. 

Applicant’s Argument #2
Applicants argue on page(s) 9-10 of applicants remarks that “That is, Zalameda in view of Newcombe and/or Cormier does not teach or suggest "wherein one or more network interfaces that pass data from/to the vehicle-mounted sensors to/from computers, and wherein one or more databases in the computer system store the dynamic object model of a physical system, the dynamic object model receiving real-time information through the inteirfaces from the sensors", as recited in exemplary claim 1. In an exemplary embodiment of the claimed invention, the invention may use a "dynamic object model", composed of a 3D structural model of the physical system, along with a number of other features, e.g. surface paint, technical specifications etc. At each point in time, the object model is constructed based on the latest information collected from the vehicle-mounted sensors, and it used to determine the "current object status" and to predict "future object status".” overcomes prior art rejection (see applicants remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
The newly amended claim limitations have been addressed above in the rejection under 35 U.S.C. 103. Applicants are requested to see examiner’s note on page 2 of this office action and 103 rejection which addresses the limitations on pages 17-18 of the rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2012/0072723) Orsini; Rick L. et al. Systems and methods are provided for creating and using a sharable file-level key to secure data files.  The sharable file-level key is generated based on a workgroup key associated with the data file, as well as unique information associated with the data file.  The sharable file-level key may be used to encrypt and split data using a Secure Parser.  Systems and methods are also provided for sharing data without replicating the data on the machine of the end user.  Data is encrypted and split across an external/consumer network and an enterprise/producer network.  Access to the data is provided using a computing image generated by a server in the enterprise/producer network and then distributed to end users of the external/consumer network. This computing image may include preloaded files that provide pointers to the data that was encrypted and split.  No access or replication of the data on the enterprise/producer network is needed in order for a user of the external/consumer network to access the data.
(US 2008/0100614) Augst; Alexander. In a method for graphically representing the surroundings of a motor vehicle, whereby graphical elements, which serve to assist the driver in interpreting the spatial information, contained in the scene image, are superimposed on a scene image, which represents a three dimensional surrounding scene of the surroundings of the motor vehicle and which is out two dimensionally or three dimensionally to the driver of the motor vehicle, the graphical elements are at least partially configured and arranged in the scene image such that they embody in the surrounding scene at least one virtual boundary object, which has a three dimensional spatial shape and which exhibits at least one reference surface that delimits a free space, which can be attained by the motor vehicle without the risk of a collision, from an obstacle space, which can be attained only with the risk of a collision.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624